DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the amendment filed on 1/21/2021.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.


Response to Arguments
Rejection of claims under 35 U.S.C. §103 
Applicant’s Response:
Assignee has amended the claim to include a feature that is not disclosed by the cited references. Claim 1 has been amended to provide that the multimedia device is configured with different, unique durations for each of at least two different media types. Therefore, claim 1 provides a multimedia device that determines a duration of a media segment to be captured based upon an identified type of media that is to be captured, wherein the duration determination is based upon the duration-to-media type associations that are configured at the multimedia device. The duration-to-media type associations allow a user to capture a media segment of a desired duration based upon the type of media selected for capture. Poral only teaches a duration determination that 

Examiner’s Response:
Applicant’s arguments with respect to claims 1, 8 and 14 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of Sonoda (US 20080163306 A1).
The combination of Poral et al. (US 20160358633 A1) and Muvavarirwa (US 20170353768 A1) and Viveganandhan et al. (US 20170105036 A1) and Sonoda (US 20080163306 A1) teaches the language of the independent claims.



All remaining arguments are now moot in regards to the new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added claim limitation in claims 1, 8 and 14 (“wherein the multimedia device is configured with unique durations for each of at least two different media types”) is not supported by the specification. A duration based upon the type is supported. However, the fails to teach different types have unique durations. The specification (¶ [0052]) provides an example of an image type being a “single or group of individual frames or packets” and an audio segment, a video segment, or an audio/video segment being “a plurality of consecutive frames or packets”. There is nothing in the specification that would prevent the duration of both types from being the same. Thus, the limitation of “unique durations for each of at least two different media types” is not supported by the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Poral et al. (US 20160358633 A1) and further in view of Muvavarirwa (US 20170353768 A1) and Viveganandhan et al. (US 20170105036 A1) and Sonoda (US 20080163306 A1).

As to claim 1, Poral et al. teaches a method comprising: receiving a request to capture a media segment of a media stream that is received at a multimedia device, wherein the request comprises an identification of a media type to be captured from the media stream (See ¶ [0063], Teaches that the process 300 may begin at 305 when a request to record scenes of a specific scene type for a piece of content is received. The request may be received, for example, at a multimedia device 110 of FIG. 1. The request may specify a scene type (e.g., ‘action,’ ‘comedy,’ ‘romance,’ etc.) for recording individual scenes of a piece of content received at the multimedia device 110); 
identifying from within the media stream, a start point for the media segment (See ¶ [0064], Teaches that at 310, a start point of a first scene of the specific scene type within the piece of content may be identified); 
(See ¶¶ [0063]-[0064], Teaches that the request may specify a scene type (e.g., ‘action,’ ‘comedy,’ ‘romance,’ etc.) for recording individual scenes of a piece of content received at the multimedia device 110. At 310, a start point of a first scene of the specific scene type within the piece of content may be identified. The start point may be identified, for example, by the scene type recording module 230 of FIG. 2. In embodiments, the scene type recording module 230 may retrieve scene type metadata from the received piece of content or associated signal, and the metadata may include scene type information such as a scene type category, an initial offset of the associated scene, a duration of the scene, a start point of the scene, an ending/termination point of the scene, and others. The scene type recording module 230 may use the metadata to identify a first scene of the content that matches the specified scene type as well as a start point of the identified first scene);
based on the identified start point for the media segment and determined size of the media segment, copying the media segment from the media stream (See ¶ [0066], Teaches that at 320, the segment of the content between the identified start and end points may be recorded as a scene of interest. The segment of the content may be recorded, for example, by the scene type recording module 230 of FIG. 2 and may be stored as a scene of interest, for example, at the content storage 210 of FIG. 2. It should be understood that the scene type recording module 230 may refrain from recording other segments of the content, may begin recording the content when the identified start point is reached, and may terminate the recording of the content when the identified end point is reached). 
However, it does not expressly teach wherein the multimedia device is configured with unique durations for each of at least two different media types; identifying a media format associated with the media type that is associated with the media segment; converting the copied media segment to the identified media format; generating, at the multimedia device, a unique identifier for the converted media segment; storing the unique identifier as metadata of the converted media segment; and storing the converted media segment, wherein the converted media segment is stored at a server that is upstream from the multimedia device.
Muvavarirwa, from analogous art, teaches identifying a media format associated with the media type that is associated with the media segment (See ¶¶ [0031], [0026], [0148], Teaches that as used herein, the term “transcoding” refers generally to the process of changing content from one encoding to another. This may be accomplished for example by decoding the encoded content, and then re-encoding this into the target format. Consequently, video coding standards have been developed to standardize the various video coding methods so that the compressed digital video content is rendered in formats that a majority of video decoders can recognize. Next, per step 324, the content is optionally transcoded to another format (e.g., “encoding compressed” such as from MPEG-2 to MPEG-4 AVC) per step 324. In order to decode a video (as required to transcode), the media format must be identified); 
converting the copied media segment to the identified media format (See ¶¶ [0110], [0111], [0148], Teaches that the packager acts as a transcoding entity and encodes the uncompressed individual copy of content from the storage entity into at least one encoding format (e.g., transcodes content from one encoding format such as MPEG-2 to at least one other format such as MPEG-4 AVC/H.264), whether after retrieval from initial storage in the storage entity or prior to such storage. In one implementation, multiple bit rate streams are output by the packager, e.g., and the stream that best utilizes the viewer's device and current bandwidth constraints (the latter which may be provided to the packager from another network process or source) is used to provide an optimal playback experience. The optimization occurs via a process or application running at the packager (including optionally negotiation with the target client as to its particular capabilities). Next, per step 324, the content is optionally transcoded to another format (e.g., “encoding compressed” such as from MPEG-2 to MPEG-4 AVC) per step 324); 
and storing the converted media segment, wherein the converted media segment is stored at a server that is upstream from the multimedia device (See ¶ [0150] and Figs. 2c and 3a, Teaches that next, per step 328, the unique portion (i.e., a plurality of segments or chunks of video and/or audio data selected based on the particular scheme chosen for the user or their request) are stored in the relevant unique storage portion of the archival storage device 212, while the common or shared complementary portion is stored in shared storage 214 (step 330). Fig. 3a clearly shows that step 328 (storing) occurs after the video is transcoded into a new format. Fig. 2c shows that archival storage device 212 and shared storage 214 are both upstream of the client device 204).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Muvavarirwa into Poral et al. to allow the users a great degree of freedom in the recording and delivery of content available over the network, including: (i) the types of devices which could receive the content (including without being tied to a set-top box); (ii) the ability to receive the content at various physical locations via various transport modalities; and (iii) the ability to easily cause recording and retrieval of content.
One of ordinary skills in the art would have been motivated because it allows one to allow the users a great degree of freedom in the recording and delivery of content available over the network, including: (i) the types of devices which could receive the content (including without being tied to a set-top box); (ii) the ability to receive the content at various physical locations via various transport modalities; and (iii) the ability to easily cause recording and retrieval of content (See Muvavarirwa ¶ [0035]).
However, it does not expressly teach wherein the multimedia device is configured with unique durations for each of at least two different media types; generating, at the multimedia device, a unique identifier for the converted media segment; storing the unique identifier as metadata of the converted media segment.
Viveganandhan et al., from analogous art, teaches generating, at the multimedia device, a unique identifier for the converted media segment; storing the unique identifier (See ¶¶ [0032]-[0034], Teaches that the MCE virtual recorder 425 encodes, in the metadata 30 (FIG. 3), a record of the user having created a recording of a segment of a particular content item. The creation of the metadata objects 30A, . . . , 30F (FIG. 3) entails invoking an application programming interface (API) which typically will include the following attributes: a unique numeric identifier for a recording (i.e. a recording ID); a media presentation description (MPD) for use in the MPEG-DASH protocol (ISO/IEC 23009-1:2012, typically including, at least, the following components of segment information: segment timing; URL of the segment; segment media characteristics, such as video resolution and bit rates. It is appreciated that although the present discussion focuses on MPEG-DASH, the implementation may also be adapted to the HSS, HLS, and HDS, as well as other protocols for adaptive bitrate video delivery; a channel ID (which may be derivable from the URL in the MPD); recording start time; and recording end time).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Viveganandhan et al. into the combination of Poral et al. and Muvavarirwa to uniquely storing, in a memory, for each one user among a plurality of users which recorded a content item, at least one segment of the recorded content item, generating metadata at a metadata generator, the metadata generator configured to associate with the one user, for each one user among the plurality of users, the at least one segment of the recorded content item recorded by the one user.
 (See Viveganandhan et al. ¶ [0014]).
However, it does not expressly teach wherein the multimedia device is configured with unique durations for each of at least two different media types.
Sonoda, from analogous art, teaches wherein the multimedia device is configured with unique durations for each of at least two different media types (See ¶ [0030], Teaches that there are two different media types: those who may be extended and those who will not be extended. Media type of “those who may be extended” have a uniquely different duration from “those who will not be extended” as “those who may be extended” have the ability to go beyond the fixed length of “those who will not be extended”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sonoda into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. to be able to change a programmed recording end time if broadcasting of a program in recording is extended.
 (See Sonoda ¶ [0011]).

As to claim 8, Poral et al. teaches a multimedia device that: receives a request to capture a media segment of a media stream, wherein the request comprises an identification of a media type to be captured from the media stream (See ¶ [0063], Teaches that the process 300 may begin at 305 when a request to record scenes of a specific scene type for a piece of content is received. The request may be received, for example, at a multimedia device 110 of FIG. 1. The request may specify a scene type (e.g., ‘action,’ ‘comedy,’ ‘romance,’ etc.) for recording individual scenes of a piece of content received at the multimedia device 110); 
identifies from within the media stream, a start point for the media segment (See ¶ [0064], Teaches that at 310, a start point of a first scene of the specific scene type within the piece of content may be identified); 
based on the media type identified by the request, determines a size of the media segment, wherein the size of the media segment is determined by identifying a duration of the media segment to be captured, the duration being associated with the media type identified by the request (See ¶¶ [0063]-[0064], Teaches that the request may specify a scene type (e.g., ‘action,’ ‘comedy,’ ‘romance,’ etc.) for recording individual scenes of a piece of content received at the multimedia device 110. At 310, a start point of a first scene of the specific scene type within the piece of content may be identified. The start point may be identified, for example, by the scene type recording module 230 of FIG. 2. In embodiments, the scene type recording module 230 may retrieve scene type metadata from the received piece of content or associated signal, and the metadata may include scene type information such as a scene type category, an initial offset of the associated scene, a duration of the scene, a start point of the scene, an ending/termination point of the scene, and others. The scene type recording module 230 may use the metadata to identify a first scene of the content that matches the specified scene type as well as a start point of the identified first scene);
based on the identified start point for the media segment and determined size of the media segment, copies the media segment from the media stream (See ¶ [0066], Teaches that at 320, the segment of the content between the identified start and end points may be recorded as a scene of interest. The segment of the content may be recorded, for example, by the scene type recording module 230 of FIG. 2 and may be stored as a scene of interest, for example, at the content storage 210 of FIG. 2. It should be understood that the scene type recording module 230 may refrain from recording other segments of the content, may begin recording the content when the identified start point is reached, and may terminate the recording of the content when the identified end point is reached). 
However, it does not expressly teach wherein the multimedia device is configured with unique durations for each of at least two different media types; identifies a media format associated with the media type that is associated with the media segment; converts the copied media segment to the identified media format; generates a unique identifier for the converted media segment; stores the unique identifier as 
Muvavarirwa, from analogous art, teaches identifies a media format associated with the media type that is associated with the media segment (See ¶¶ [0031], [0026], [0148], Teaches that as used herein, the term “transcoding” refers generally to the process of changing content from one encoding to another. This may be accomplished for example by decoding the encoded content, and then re-encoding this into the target format. Consequently, video coding standards have been developed to standardize the various video coding methods so that the compressed digital video content is rendered in formats that a majority of video decoders can recognize. Next, per step 324, the content is optionally transcoded to another format (e.g., “encoding compressed” such as from MPEG-2 to MPEG-4 AVC) per step 324. In order to decode a video (as required to transcode), the media format must be identified); 
converts the copied media segment to the identified media format (See ¶¶ [0110], [0111], [0148], Teaches that the packager acts as a transcoding entity and encodes the uncompressed individual copy of content from the storage entity into at least one encoding format (e.g., transcodes content from one encoding format such as MPEG-2 to at least one other format such as MPEG-4 AVC/H.264), whether after retrieval from initial storage in the storage entity or prior to such storage. In one implementation, multiple bit rate streams are output by the packager, e.g., and the stream that best utilizes the viewer's device and current bandwidth constraints (the latter which may be provided to the packager from another network process or source) is used to provide an optimal playback experience. The optimization occurs via a process or application running at the packager (including optionally negotiation with the target client as to its particular capabilities). Next, per step 324, the content is optionally transcoded to another format (e.g., “encoding compressed” such as from MPEG-2 to MPEG-4 AVC) per step 324); 
and stores the converted media segment, wherein the converted media segment is stored at a server that is upstream from the multimedia device (See ¶ [0150] and Figs. 2c and 3a, Teaches that next, per step 328, the unique portion (i.e., a plurality of segments or chunks of video and/or audio data selected based on the particular scheme chosen for the user or their request) are stored in the relevant unique storage portion of the archival storage device 212, while the common or shared complementary portion is stored in shared storage 214 (step 330). Fig. 3a clearly shows that step 328 (storing) occurs after the video is transcoded into a new format. Fig. 2c shows that archival storage device 212 and shared storage 214 are both upstream of the client device 204).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Muvavarirwa into Poral et al. to allow the users a great degree of freedom in the recording and delivery of content available over the network, including: (i) the types of devices which could receive the content (including without being tied to a set-top box); (ii) the ability to 
One of ordinary skills in the art would have been motivated because it allows one to allow the users a great degree of freedom in the recording and delivery of content available over the network, including: (i) the types of devices which could receive the content (including without being tied to a set-top box); (ii) the ability to receive the content at various physical locations via various transport modalities; and (iii) the ability to easily cause recording and retrieval of content (See Muvavarirwa ¶ [0035]).
However, it does not expressly teach wherein the multimedia device is configured with unique durations for each of at least two different media types; generates a unique identifier for the converted media segment; stores the unique identifier as metadata of the converted media segment.
Viveganandhan et al., from analogous art, teaches generates a unique identifier for the converted media segment; stores the unique identifier as metadata of the converted media segment (See ¶¶ [0032]-[0034], Teaches that the MCE virtual recorder 425 encodes, in the metadata 30 (FIG. 3), a record of the user having created a recording of a segment of a particular content item. The creation of the metadata objects 30A, . . . , 30F (FIG. 3) entails invoking an application programming interface (API) which typically will include the following attributes: a unique numeric identifier for a recording (i.e. a recording ID); a media presentation description (MPD) for use in the MPEG-DASH protocol (ISO/IEC 23009-1:2012, typically including, at least, the following components of segment information: segment timing; URL of the segment; segment media characteristics, such as video resolution and bit rates. It is appreciated that although the present discussion focuses on MPEG-DASH, the implementation may also be adapted to the HSS, HLS, and HDS, as well as other protocols for adaptive bitrate video delivery; a channel ID (which may be derivable from the URL in the MPD); recording start time; and recording end time).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Viveganandhan et al. into the combination of Poral et al. and Muvavarirwa to uniquely storing, in a memory, for each one user among a plurality of users which recorded a content item, at least one segment of the recorded content item, generating metadata at a metadata generator, the metadata generator configured to associate with the one user, for each one user among the plurality of users, the at least one segment of the recorded content item recorded by the one user.
One of ordinary skill in the art would have been motivated because it allows one uniquely storing, in a memory, for each one user among a plurality of users which recorded a content item, at least one segment of the recorded content item, generating metadata at a metadata generator, the metadata generator configured to associate with the one user, for each one user among the plurality of users, the at least one segment of the recorded content item recorded by the one user (See Viveganandhan et al. ¶ [0014]).
However, it does not expressly teach wherein the multimedia device is configured with unique durations for each of at least two different media types.
(See ¶ [0030], Teaches that there are two different media types: those who may be extended and those who will not be extended. Media type of “those who may be extended” have a uniquely different duration from “those who will not be extended” as “those who may be extended” have the ability to go beyond the fixed length of “those who will not be extended”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sonoda into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. to be able to change a programmed recording end time if broadcasting of a program in recording is extended.
One of ordinary skill in the art would have been motivated because it allows one to be able to change a programmed recording end time if broadcasting of a program in recording is extended (See Sonoda ¶ [0011]).

As to claim 14, Poral et al. teaches one or more non-transitory computer readable media having instructions operable to cause one or more processors to perform the operations comprising: receiving a request to capture a media segment of a media stream that is received at a multimedia device, wherein the request comprises an identification of a media type to be captured from the media stream (See ¶ [0063], Teaches that the process 300 may begin at 305 when a request to record scenes of a specific scene type for a piece of content is received. The request may be received, for example, at a multimedia device 110 of FIG. 1. The request may specify a scene type (e.g., ‘action,’ ‘comedy,’ ‘romance,’ etc.) for recording individual scenes of a piece of content received at the multimedia device 110); 
identifying from within the media stream, a start point for the media segment (See ¶ [0064], Teaches that at 310, a start point of a first scene of the specific scene type within the piece of content may be identified); 
based on the media type identified by the request, determining a size of the media segment, wherein the size of the media segment is determined by identifying, at the multimedia device, a duration of the media segment to be captured, the duration being associated with the media type identified by the request (See ¶¶ [0063]-[0064], Teaches that the request may specify a scene type (e.g., ‘action,’ ‘comedy,’ ‘romance,’ etc.) for recording individual scenes of a piece of content received at the multimedia device 110. At 310, a start point of a first scene of the specific scene type within the piece of content may be identified. The start point may be identified, for example, by the scene type recording module 230 of FIG. 2. In embodiments, the scene type recording module 230 may retrieve scene type metadata from the received piece of content or associated signal, and the metadata may include scene type information such as a scene type category, an initial offset of the associated scene, a duration of the scene, a start point of the scene, an ending/termination point of the scene, and others. The scene type recording module 230 may use the metadata to identify a first scene of the content that matches the specified scene type as well as a start point of the identified first scene);
(See ¶ [0066], Teaches that at 320, the segment of the content between the identified start and end points may be recorded as a scene of interest. The segment of the content may be recorded, for example, by the scene type recording module 230 of FIG. 2 and may be stored as a scene of interest, for example, at the content storage 210 of FIG. 2. It should be understood that the scene type recording module 230 may refrain from recording other segments of the content, may begin recording the content when the identified start point is reached, and may terminate the recording of the content when the identified end point is reached). 
However, it does not expressly teach wherein the multimedia device is configured with unique durations for each of at least two different media types; identifying a media format associated with the media type that is associated with the media segment; converting the copied media segment to the identified media format; generating, at the multimedia device, a unique identifier for the converted media segment; storing the unique identifier as metadata of the converted media segment; and storing the converted media segment, wherein the converted media segment is stored at a server that is upstream from the multimedia device.
Muvavarirwa, from analogous art, teaches identifying a media format associated with the media type that is associated with the media segment (See ¶¶ [0031], [0026], [0148], Teaches that as used herein, the term “transcoding” refers generally to the process of changing content from one encoding to another. This may be accomplished for example by decoding the encoded content, and then re-encoding this into the target format. Consequently, video coding standards have been developed to standardize the various video coding methods so that the compressed digital video content is rendered in formats that a majority of video decoders can recognize. Next, per step 324, the content is optionally transcoded to another format (e.g., “encoding compressed” such as from MPEG-2 to MPEG-4 AVC) per step 324. In order to decode a video (as required to transcode), the media format must be identified); 
converting the copied media segment to the identified media format (See ¶¶ [0110], [0111], [0148], Teaches that the packager acts as a transcoding entity and encodes the uncompressed individual copy of content from the storage entity into at least one encoding format (e.g., transcodes content from one encoding format such as MPEG-2 to at least one other format such as MPEG-4 AVC/H.264), whether after retrieval from initial storage in the storage entity or prior to such storage. In one implementation, multiple bit rate streams are output by the packager, e.g., and the stream that best utilizes the viewer's device and current bandwidth constraints (the latter which may be provided to the packager from another network process or source) is used to provide an optimal playback experience. The optimization occurs via a process or application running at the packager (including optionally negotiation with the target client as to its particular capabilities). Next, per step 324, the content is optionally transcoded to another format (e.g., “encoding compressed” such as from MPEG-2 to MPEG-4 AVC) per step 324); 
(See ¶ [0150] and Figs. 2c and 3a, Teaches that next, per step 328, the unique portion (i.e., a plurality of segments or chunks of video and/or audio data selected based on the particular scheme chosen for the user or their request) are stored in the relevant unique storage portion of the archival storage device 212, while the common or shared complementary portion is stored in shared storage 214 (step 330). Fig. 3a clearly shows that step 328 (storing) occurs after the video is transcoded into a new format. Fig. 2c shows that archival storage device 212 and shared storage 214 are both upstream of the client device 204).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Muvavarirwa into Poral et al. to allow the users a great degree of freedom in the recording and delivery of content available over the network, including: (i) the types of devices which could receive the content (including without being tied to a set-top box); (ii) the ability to receive the content at various physical locations via various transport modalities; and (iii) the ability to easily cause recording and retrieval of content.
One of ordinary skills in the art would have been motivated because it allows one to allow the users a great degree of freedom in the recording and delivery of content available over the network, including: (i) the types of devices which could receive the content (including without being tied to a set-top box); (ii) the ability to receive the content at various physical locations via various transport modalities; and (iii) the ability to easily cause recording and retrieval of content (See Muvavarirwa ¶ [0035]).

Viveganandhan et al., from analogous art, teaches generating, at the multimedia device, a unique identifier for the converted media segment; storing the unique identifier as metadata of the converted media segment (See ¶¶ [0032]-[0034], Teaches that the MCE virtual recorder 425 encodes, in the metadata 30 (FIG. 3), a record of the user having created a recording of a segment of a particular content item. The creation of the metadata objects 30A, . . . , 30F (FIG. 3) entails invoking an application programming interface (API) which typically will include the following attributes: a unique numeric identifier for a recording (i.e. a recording ID); a media presentation description (MPD) for use in the MPEG-DASH protocol (ISO/IEC 23009-1:2012, typically including, at least, the following components of segment information: segment timing; URL of the segment; segment media characteristics, such as video resolution and bit rates. It is appreciated that although the present discussion focuses on MPEG-DASH, the implementation may also be adapted to the HSS, HLS, and HDS, as well as other protocols for adaptive bitrate video delivery; a channel ID (which may be derivable from the URL in the MPD); recording start time; and recording end time).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Viveganandhan et al. into the combination of Poral et al. and Muvavarirwa to uniquely storing, in a 
One of ordinary skill in the art would have been motivated because it allows one uniquely storing, in a memory, for each one user among a plurality of users which recorded a content item, at least one segment of the recorded content item, generating metadata at a metadata generator, the metadata generator configured to associate with the one user, for each one user among the plurality of users, the at least one segment of the recorded content item recorded by the one user (See Viveganandhan et al. ¶ [0014]).
However, it does not expressly teach wherein the multimedia device is configured with unique durations for each of at least two different media types.
Sonoda, from analogous art, teaches wherein the multimedia device is configured with unique durations for each of at least two different media types (See ¶ [0030], Teaches that there are two different media types: those who may be extended and those who will not be extended. Media type of “those who may be extended” have a uniquely different duration from “those who will not be extended” as “those who may be extended” have the ability to go beyond the fixed length of “those who will not be extended”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sonoda into the 
One of ordinary skill in the art would have been motivated because it allows one to be able to change a programmed recording end time if broadcasting of a program in recording is extended (See Sonoda ¶ [0011]).

Claims 2, 7, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poral et al. (US 20160358633 A1) and Muvavarirwa (US 20170353768 A1) and Viveganandhan et al. (US 20170105036 A1) and Sonoda (US 20080163306 A1) and further in view of Smith et al. (US 20110110646 A1).

As to claim 2, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the method according to claim 1 above. However, it does not expressly teach wherein: the request to capture the media segment is received during playback of the media stream; and the start point comprises the playback position of the media stream as determined at the time at which the request is received.
Smith et al., from analogous art, teaches wherein: the request to capture the media segment is received during playback of the media stream; and the start point comprises the playback position of the media stream as determined at the time at which the request is received (See ¶ [0121], Teaches that in another embodiment, ACTION 1 may include command data for the DVR to process. The command data may cause DVR to record and store one or more portions of the multimedia content stream. For instance, during the live broadcast of a particular video program, if the DVR recognizes the hash sequence of C, D, E, F, and processes the command data associated with the hash sequence, the command data will cause the DVR to immediately begin recording the program. In other embodiments, the command data may cause the DVR to begin recording the live broadcast any time after the recognition of the hash sequence).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Smith et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda  to recognize in-band data in a multimedia content stream and locating points within the multimedia content stream at a multimedia device.
One of ordinary skills in the art would have been motivated because it allows one to recognize in-band data in a multimedia content stream and locating points within the multimedia content stream at a multimedia device (See Smith et al. ¶ [0002]).

As to claim 7, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the method according to claim 1 above. However, it does not expressly teach further comprising: retrieving, from user input, one or more parameters associated with the media segment; and adding the one or more parameters to the media segment as metadata.
Smith et al., from analogous art, teaches further comprising: retrieving, from user input, one or more parameters associated with the media segment; and adding the one (See ¶ [0161], Teaches that DVR users can distribute their own sets of points of interest for programs to other users. Users can further attach metadata to each point of interest that may cause the DVR to display text to the viewer, e.g., “Isn't this a great action scene?” The user may also attach metadata to a point of interest that tells the DVR to skip x seconds into the program from that point of interest or display x seconds of the program before skipping to the next point of interest. This allows users to create their own condensed versions of a program that they can distribute to their friends, family, classmates, students, interest group, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Smith et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda to recognize in-band data in a multimedia content stream and locating points within the multimedia content stream at a multimedia device.
One of ordinary skills in the art would have been motivated because it allows one to recognize in-band data in a multimedia content stream and locating points within the multimedia content stream at a multimedia device (See Smith et al. ¶ [0002]).

As to claim 9, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the multimedia device according to claim 8 above. However, it does not expressly teach wherein: the request to capture the media segment is received during playback of the media stream; and the start point comprises 
Smith et al., from analogous art, teaches wherein: the request to capture the media segment is received during playback of the media stream; and the start point comprises the playback position of the media stream as determined at the time at which the request is received (See ¶ [0121], Teaches that in another embodiment, ACTION 1 may include command data for the DVR to process. The command data may cause DVR to record and store one or more portions of the multimedia content stream. For instance, during the live broadcast of a particular video program, if the DVR recognizes the hash sequence of C, D, E, F, and processes the command data associated with the hash sequence, the command data will cause the DVR to immediately begin recording the program. In other embodiments, the command data may cause the DVR to begin recording the live broadcast any time after the recognition of the hash sequence).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Smith et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda to recognize in-band data in a multimedia content stream and locating points within the multimedia content stream at a multimedia device.
One of ordinary skills in the art would have been motivated because it allows one to recognize in-band data in a multimedia content stream and locating points within the multimedia content stream at a multimedia device (See Smith et al. ¶ [0002]).

As to claim 15, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the one or more non-transitory computer-readable media according to claim 14 above. However, it does not expressly teach wherein: the request to capture the media segment is received during playback of the media stream; and the start point comprises the playback position of the media stream as determined at the time at which the request is received.
Smith et al., from analogous art, teaches wherein: the request to capture the media segment is received during playback of the media stream; and the start point comprises the playback position of the media stream as determined at the time at which the request is received (See ¶ [0121], Teaches that in another embodiment, ACTION 1 may include command data for the DVR to process. The command data may cause DVR to record and store one or more portions of the multimedia content stream. For instance, during the live broadcast of a particular video program, if the DVR recognizes the hash sequence of C, D, E, F, and processes the command data associated with the hash sequence, the command data will cause the DVR to immediately begin recording the program. In other embodiments, the command data may cause the DVR to begin recording the live broadcast any time after the recognition of the hash sequence).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Smith et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda to recognize in-band data in a multimedia content stream and locating points within the multimedia content stream at a multimedia device.
 (See Smith et al. ¶ [0002]).

As to claim 20, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the one or more non-transitory computer-readable media according to claim 14 above. However, it does not expressly teach wherein the instructions are further operable to cause one or more processors to perform the operations comprising: retrieving, from user input, one or more parameters associated with the media segment; and adding the one or more parameters to the media segment as metadata.
Smith et al., from analogous art, teaches wherein the instructions are further operable to cause one or more processors to perform the operations comprising: retrieving, from user input, one or more parameters associated with the media segment; and adding the one or more parameters to the media segment as metadata (See ¶ [0161], Teaches that DVR users can distribute their own sets of points of interest for programs to other users. Users can further attach metadata to each point of interest that may cause the DVR to display text to the viewer, e.g., “Isn't this a great action scene?” The user may also attach metadata to a point of interest that tells the DVR to skip x seconds into the program from that point of interest or display x seconds of the program before skipping to the next point of interest. This allows users to create their own condensed versions of a program that they can distribute to their friends, family, classmates, students, interest group, etc.).

One of ordinary skills in the art would have been motivated because it allows one to recognize in-band data in a multimedia content stream and locating points within the multimedia content stream at a multimedia device (See Smith et al. ¶ [0002]).

Claims 3-4, 6, 10-11, 13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poral et al. (US 20160358633 A1) and Muvavarirwa (US 20170353768 A1) and Viveganandhan et al. (US 20170105036 A1) and Sonoda (US 20080163306 A1) and further in view of Harper et al. (US 20120163774 A1).

As to claim 3, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the method according to claim 1 above. However, it does not expressly teach wherein: the request to capture the media segment is received during playback of the media stream; the start point comprises a point in the media stream that is prior to the playback position of the media stream as determined at the time at which the request is received; and the start point is identified based upon an identified setback duration.
Harper et al., from analogous art, teaches wherein: the request to capture the media segment is received during playback of the media stream; the start point (See ¶ [0036], Teaches that the control circuitry may instead employ attributes or characteristics of the video and/or audio data present in the media content stream to determine the starting and ending points of the interstitial segment in the buffered or recorded stream. In one implementation, the user may indicate via additional user input the beginning and end of the interstitial segment to be stored as a persistent recording. For example, the user may rewind presentation of the interstitial segment to its beginning, mark the current location as the start of the segment, then navigate to the end of the segment and mark that location as such. In response, the control circuitry may employ these user inputs to generate data indicating the beginning and end of the interstitial segment to be recorded). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harper et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda  to save the content of a smaller portion of the content for later viewing.
One of ordinary skill in the art would have been motivated because it allows one to save the content of a smaller portion of the content for later viewing (See Harper et al. ¶ [0002]).

As to claim 4, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda  and Harper et al. teaches the method according to 
Harper et al., from analogous art, teaches wherein the identified setback duration comprises a duration of time that is received as input from a user (See ¶ [0036], Teaches that the control circuitry may instead employ attributes or characteristics of the video and/or audio data present in the media content stream to determine the starting and ending points of the interstitial segment in the buffered or recorded stream. In one implementation, the user may indicate via additional user input the beginning and end of the interstitial segment to be stored as a persistent recording. For example, the user may rewind presentation of the interstitial segment to its beginning, mark the current location as the start of the segment, then navigate to the end of the segment and mark that location as such. In response, the control circuitry may employ these user inputs to generate data indicating the beginning and end of the interstitial segment to be recorded).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harper et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda and Harper et al. to save the content of a smaller portion of the content for later viewing.
One of ordinary skill in the art would have been motivated because it allows one to save the content of a smaller portion of the content for later viewing (See Harper et al. ¶ [0002]).

As to claim 6, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the method according to claim 1 above. However, it does not expressly teach further comprising: retrieving, from the media stream, one or more parameters associated with the media segment; and adding the one or more parameters to the media segment as metadata.
Harper et al., from analogous art, teaches further comprising: retrieving, from the media stream, one or more parameters associated with the media segment; and adding the one or more parameters to the media segment as metadata (See ¶ [0035], Teaches that in determining transition points that are beginning points or ending points of interstitial segments, several attributes of the media content stream may be employed for such a purpose. In one example, the media content stream may include metadata which associates the interstitial segment with a unique identifier. More specifically, the unique identifier may be present in the metadata of the media content stream for the duration of the segment. As a result, the identifier may be employed to detect both the beginning and end of the selected segment. In one implementation, the identifier may be a globally-unique identifier (GUID) assigned to each possible content interstitial segment by way of a producer of the segment, by the media content service provider delivering the segment to the receiver, or another entity. Such an identifier may be transmitted periodically throughout the interstitial segment so that accurate identification of the beginning and end of the segment within the content stream is possible). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harper et al. into 
One of ordinary skill in the art would have been motivated because it allows one to save the content of a smaller portion of the content for later viewing (See Harper et al. ¶ [0002]).

As to claim 10, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the multimedia device according to claim 8 above. However, it does not expressly teach wherein: the request to capture the media segment is received during playback of the media stream; the start point comprises a point in the media stream that is prior to the playback position of the media stream as determined at the time at which the request is received; and the start point is identified based upon an identified setback duration.
Harper et al., from analogous art, teaches wherein: the request to capture the media segment is received during playback of the media stream; the start point comprises a point in the media stream that is prior to the playback position of the media stream as determined at the time at which the request is received; and the start point is identified based upon an identified setback duration (See ¶ [0036], Teaches that the control circuitry may instead employ attributes or characteristics of the video and/or audio data present in the media content stream to determine the starting and ending points of the interstitial segment in the buffered or recorded stream. In one implementation, the user may indicate via additional user input the beginning and end of the interstitial segment to be stored as a persistent recording. For example, the user may rewind presentation of the interstitial segment to its beginning, mark the current location as the start of the segment, then navigate to the end of the segment and mark that location as such. In response, the control circuitry may employ these user inputs to generate data indicating the beginning and end of the interstitial segment to be recorded). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harper et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda to save the content of a smaller portion of the content for later viewing.
One of ordinary skill in the art would have been motivated because it allows one to save the content of a smaller portion of the content for later viewing (See Harper et al. ¶ [0002]).

As to claim 11, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda and Harper et al. teaches the multimedia device according to claim 8 above. However, it does not expressly teach wherein the identified setback duration comprises a duration of time that is received as input from a user.
Harper et al., from analogous art, teaches wherein the identified setback duration comprises a duration of time that is received as input from a user (See ¶ [0036], Teaches that the control circuitry may instead employ attributes or characteristics of the video and/or audio data present in the media content stream to determine the starting and ending points of the interstitial segment in the buffered or recorded stream. In one implementation, the user may indicate via additional user input the beginning and end of the interstitial segment to be stored as a persistent recording. For example, the user may rewind presentation of the interstitial segment to its beginning, mark the current location as the start of the segment, then navigate to the end of the segment and mark that location as such. In response, the control circuitry may employ these user inputs to generate data indicating the beginning and end of the interstitial segment to be recorded).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harper et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda and Harper et al. to save the content of a smaller portion of the content for later viewing.
One of ordinary skill in the art would have been motivated because it allows one to save the content of a smaller portion of the content for later viewing (See Harper et al. ¶ [0002]).

As to claim 13, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the multimedia device according to claim 8 above. However, it does not expressly teach wherein the multimedia device further: retrieves one or more parameters associated with the media segment; and adds the one or more parameters to the media segment as metadata.
Harper et al., from analogous art, teaches the multimedia device further: retrieve one or more parameters associated with the media segment; and add the one or more parameters to the media segment as metadata (See ¶ [0035], Teaches that in determining transition points that are beginning points or ending points of interstitial segments, several attributes of the media content stream may be employed for such a purpose. In one example, the media content stream may include metadata which associates the interstitial segment with a unique identifier. More specifically, the unique identifier may be present in the metadata of the media content stream for the duration of the segment. As a result, the identifier may be employed to detect both the beginning and end of the selected segment. In one implementation, the identifier may be a globally-unique identifier (GUID) assigned to each possible content interstitial segment by way of a producer of the segment, by the media content service provider delivering the segment to the receiver, or another entity. Such an identifier may be transmitted periodically throughout the interstitial segment so that accurate identification of the beginning and end of the segment within the content stream is possible). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harper et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda to save the content of a smaller portion of the content for later viewing.
One of ordinary skill in the art would have been motivated because it allows one to save the content of a smaller portion of the content for later viewing (See Harper et al. ¶ [0002]).

As to claim 16, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the one or more non-transitory computer-readable media according to claim 14 above. However, it does not expressly teach 
Harper et al., from analogous art, teaches wherein: the request to capture the media segment is received during playback of the media stream; the start point comprises a point in the media stream that is prior to the playback position of the media stream as determined at the time at which the request is received; and the start point is identified based upon an identified setback duration (See ¶ [0036], Teaches that the control circuitry may instead employ attributes or characteristics of the video and/or audio data present in the media content stream to determine the starting and ending points of the interstitial segment in the buffered or recorded stream. In one implementation, the user may indicate via additional user input the beginning and end of the interstitial segment to be stored as a persistent recording. For example, the user may rewind presentation of the interstitial segment to its beginning, mark the current location as the start of the segment, then navigate to the end of the segment and mark that location as such. In response, the control circuitry may employ these user inputs to generate data indicating the beginning and end of the interstitial segment to be recorded). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harper et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda to save the content of a smaller portion of the content for later viewing.
See Harper et al. ¶ [0002]).

As to claim 17, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda and Harper et al. teaches the one or more non-transitory computer-readable media according to claim 16 above. However, it does not expressly teach wherein the identified setback duration comprises a duration of time that is received as input from a user.
Harper et al., from analogous art, teaches wherein the identified setback duration comprises a duration of time that is received as input from a user (See ¶ [0036], Teaches that the control circuitry may instead employ attributes or characteristics of the video and/or audio data present in the media content stream to determine the starting and ending points of the interstitial segment in the buffered or recorded stream. In one implementation, the user may indicate via additional user input the beginning and end of the interstitial segment to be stored as a persistent recording. For example, the user may rewind presentation of the interstitial segment to its beginning, mark the current location as the start of the segment, then navigate to the end of the segment and mark that location as such. In response, the control circuitry may employ these user inputs to generate data indicating the beginning and end of the interstitial segment to be recorded).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harper et al. into 
One of ordinary skill in the art would have been motivated because it allows one to save the content of a smaller portion of the content for later viewing (See Harper et al. ¶ [0002]).

As to claim 19, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the one or more non-transitory computer-readable media according to claim 14 above. However, it does not expressly teach wherein the instructions are further operable to cause one or more processors to perform the operations comprising: retrieving, from the media stream, one or more parameters associated with the media segment; and adding the one or more parameters to the media segment as metadata.
Harper et al., from analogous art, teaches wherein the instructions are further operable to cause one or more processors to perform the operations comprising: retrieving, from the media stream, one or more parameters associated with the media segment; and adding the one or more parameters to the media segment as metadata (See ¶ [0035], Teaches that in determining transition points that are beginning points or ending points of interstitial segments, several attributes of the media content stream may be employed for such a purpose. In one example, the media content stream may include metadata which associates the interstitial segment with a unique identifier. More specifically, the unique identifier may be present in the metadata of the media content stream for the duration of the segment. As a result, the identifier may be employed to detect both the beginning and end of the selected segment. In one implementation, the identifier may be a globally-unique identifier (GUID) assigned to each possible content interstitial segment by way of a producer of the segment, by the media content service provider delivering the segment to the receiver, or another entity. Such an identifier may be transmitted periodically throughout the interstitial segment so that accurate identification of the beginning and end of the segment within the content stream is possible). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harper et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda to save the content of a smaller portion of the content for later viewing.
One of ordinary skill in the art would have been motivated because it allows one to save the content of a smaller portion of the content for later viewing (See Harper et al. ¶ [0002]).


Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poral et al. (US 20160358633 A1) and Muvavarirwa (US 20170353768 A1) and Viveganandhan et al. (US 20170105036 A1) and Sonoda (US 20080163306 A1) and further in view of Jain et al. (US 20090028520 A1).

As to claim 5, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the method according to claim 1 above. However, it does not expressly teach wherein the media type associated with the media 
Jain et al., from analogous art, teaches wherein the media type associated with the media segment is determined based upon an identification of the media type received by the multimedia device as user input (See ¶ [0014], Teaches that portions of the media can be marked by a user. For example, a segment of media may be marked using input device 104. Various input methods may be used, such as a user may select a start button at the beginning of a media segment and an end button at the end of the media segment to identify the media segment. Particular embodiments can then determine other media segments that may be related to this media segment. For example, characteristics of the marked media segment may be determined. The characteristics may be used to identify other media segments that include similar characteristics. For example, when an advertisement is marked, the characteristics of the advertisement are used to find other instances of the advertisement, such as instances found later in the media or in other media. DVR may then perform an action with the identified media segments. For example, the identified media segments may be removed. Thus, if a user marks an ad, other instances of the ad may be removed. Although removal is contemplated, other actions, such as fast forwarding, may also be appreciated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jain et al. into 
One of ordinary skills in the art would have been motivated because it allows one to perform actions with media information using a digital video recorder (See Jain et al. ¶ [0009]).

As to claim 12, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the multimedia device according to claim 8 above. However, it does not expressly teach wherein the media type associated with the media segment is determined based upon a user input identifying the media type.
Jain et al., from analogous art, teaches wherein the media type associated with the media segment is determined based upon a user input identifying the media type (See ¶ [0014], Teaches that portions of the media can be marked by a user. For example, a segment of media may be marked using input device 104. Various input methods may be used, such as a user may select a start button at the beginning of a media segment and an end button at the end of the media segment to identify the media segment. Particular embodiments can then determine other media segments that may be related to this media segment. For example, characteristics of the marked media segment may be determined. The characteristics may be used to identify other media segments that include similar characteristics. For example, when an advertisement is marked, the characteristics of the advertisement are used to find other instances of the advertisement, such as instances found later in the media or in other media. DVR may then perform an action with the identified media segments. For example, the identified media segments may be removed. Thus, if a user marks an ad, other instances of the ad may be removed. Although removal is contemplated, other actions, such as fast forwarding, may also be appreciated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jain et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda to perform actions with media information using a digital video recorder.
One of ordinary skills in the art would have been motivated because it allows one to perform actions with media information using a digital video recorder (See Jain et al. ¶ [0009]).

As to claim 18, the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda teaches the one or more non-transitory computer-readable media according to claim 14 above. However, it does not expressly teach wherein the media type associated with the media segment is determined based upon an identification of the media type received by the multimedia device as user input.
Jain et al., from analogous art, teaches wherein the media type associated with the media segment is determined based upon an identification of the media type received by the multimedia device as user input (See ¶ [0014], Teaches that portions of the media can be marked by a user. For example, a segment of media may be marked using input device 104. Various input methods may be used, such as a user may select a start button at the beginning of a media segment and an end button at the end of the media segment to identify the media segment. Particular embodiments can then determine other media segments that may be related to this media segment. For example, characteristics of the marked media segment may be determined. The characteristics may be used to identify other media segments that include similar characteristics. For example, when an advertisement is marked, the characteristics of the advertisement are used to find other instances of the advertisement, such as instances found later in the media or in other media. DVR may then perform an action with the identified media segments. For example, the identified media segments may be removed. Thus, if a user marks an ad, other instances of the ad may be removed. Although removal is contemplated, other actions, such as fast forwarding, may also be appreciated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jain et al. into the combination of Poral et al. and Muvavarirwa and Viveganandhan et al. and Sonoda to perform actions with media information using a digital video recorder.
One of ordinary skills in the art would have been motivated because it allows one to perform actions with media information using a digital video recorder (See Jain et al. ¶ [0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        04/01/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454